Citation Nr: 1043078	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  10-19 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back disorder.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
eye disability caused by right eye surgery.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1943 to December 
1943.   

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Newark, New Jersey.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed March 1946 rating decision, the RO denied a 
claim for service connection for a back injury, finding that the 
Veteran's back injury preexisted service and that there was no 
showing of aggravation of the injury.  

2.  Evidence received since the March 1946 decision is cumulative 
or redundant, and therefore does not raise a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for a back disorder.  

3.  There is no competent evidence that VA medical treatment 
caused the Veteran any additional eye disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claim of service connection for a back disorder.  38 U.S.C.A. §§ 
5108, 7105 (2002); 38 C.F.R. §§ 3.156, 20.1105 (2010).  

2.  The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for an eye disability are not 
met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. §§ 20.200, 20.302 (2010).  Absent appeal, a decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field offices 
as to conclusions based on evidence on file at the time VA issues 
written notification.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c). 

In a January 2010 rating decision it appears that the RO may have 
reopened the Veteran's claim for and denied the claim on a de 
novo basis.  While the RO has adjudicated the issue on a de novo 
basis, the Board is under a legal duty in such a case to 
determine if there was new and material evidence received, 
regardless of the RO's action.  See Jackson v. Principi, 265 F. 
3d. 1366 (Fed. Cir. 2001).  Accordingly, the Board will initially 
adjudicate whether new and material evidence has been received to 
reopen the Veteran's claim for entitlement to service connection 
for a back disorder.  

Prior to the current claim, the Veteran's claim for entitlement 
to service connection for a back injury was last denied by the RO 
in a March 1946 rating decision.  The Veteran did not appeal the 
decision and it became final.  

The evidence of record prior to the March 1946 rating decision 
denying service connection for a back injury consists of items 
such as the Veteran's service treatment records, a VA medical 
examination report, and contentions by the Veteran.  

The Veteran's service records show that in October 1943 the 
Veteran was recommended for discharge after a month of service 
due to psychoneurosis, conversion hysteria.  This was determined 
to have existed prior to induction.  A March 1946 VA examiner 
noted that the Veteran reported that prior to service he had two 
ribs removed and developed pain of the back from working too 
hard.  The March 1946 rating decision denied the Veteran's claim 
because they noted that service records showed the Veteran was 
hospitalized one month after induction with complaints referable 
to a back condition show to have existed 10 years prior to 
service.  This was related to residuals of a thoroctomy right 
chest and right rib resection noted on the induction examination.  
The RO noted that complete examination and studies revealed 
pleural adhesions as a result of the right thoractomy and rib 
resections and an emotionally unstable individual, unable to do 
hard work because of his chest condition.  The RO further noted 
that a diagnosis of psychoneurosis, conversion hysteria was 
assigned, held as existing prior to enlistment and not in the 
line of duty, and the Veteran was discharged on C.D.D. after 5 
weeks hospitalization, all disabilities unchanged.  The RO noted 
that there was no evidence in the record that the Veteran's 
disability was incurred in or aggravated by approximately one 
month of active duty.  

Evidence received since the final March 1946 rating decision 
includes VA treatment records, private treatment records and 
contentions by the Veteran.  

The new private and VA treatment records do not show that the 
Veteran suffers from any back disorder.  The Veteran merely 
contends in a February 2009 letter that his back hurt in service 
after a day of using a pick and shovel.  He was then a water boy 
and was told to go to the hospital.  

While there is some evidence the Veteran has submitted that is 
new, it must also be considered material.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  In the current matter, the newly 
submitted evidence is cumulative and redundant and does not 
provide anything material regarding whether the Veteran's back 
disability existed prior to service or whether it was aggravated 
by his military service.  

The evidence the Veteran has provided to VA in his current claim 
to reopen is substantially similar to the evidence the Veteran 
provided prior to the March 1946 final rating decision; it does 
not relate to the crucial unestablished fact necessary to 
substantiate the claim, as the new evidence shows merely repeats 
the same contentions that the Veteran appears to have made in 
1946 (that he hurt his back in service due to work he was 
assigned).  Therefore, there is no new evidence that shows the 
Veteran's current disability is related to his military service.  

The Veteran claims that his back injury was caused by his 
military service.  While the Veteran is competent to describe 
certain symptoms associated with his back disorder, he is not 
competent to provide testimony regarding the etiology of his 
current back disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson 
is competent to identify a medical condition, when a layperson is 
reporting a contemporaneous medical diagnosis, or when lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  See also 
Jandreau, 492 F.3d at n. 4 (a layperson may be competent to 
identify a condition where the condition is simple, like a broken 
leg, but not if the condition is, for example, a type of cancer).  
The etiology of the Veteran's claimed back disability, a complex 
orthopedic disability, is not a simple identification that a 
layperson is competent to make.  There is no indication that the 
Veteran has the requisite medical training or expertise to opine 
as to the etiology of this disability.  Therefore, given the 
medical expertise necessary in making such an opinion as to 
etiology and the assignment of symptoms to a particular 
diagnosis, the Veteran's statements regarding etiology are beyond 
the scope of his competence, and hence the credibility of his 
statements may not be presumed for purposes of determining if 
evidence is new and material to warrant the reopening a claim.  
See generally LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Accordingly, the newly submitted records and contentions do not 
provide any new competent evidence that would indicate that the 
Veteran has a current chronic back disorder that was incurred in 
or aggravated by his period of honorable service.  Rather, the 
evidence is cumulative and redundant, already received and 
considered in the final rating decision of March 1946.  Since 
there is no new competent non-redundant evidence that links the 
Veteran's back disorder to his military service, the evidence 
does not raise a reasonable possibility of substantiating the 
claim and thus is not material to the Veteran's claim.  

Consequently, the Board finds that new and material evidence has 
not been received since the March 1946 rating decision and 
reopening of the claim for service connection for a back 
disorder, is not warranted.


Entitlement to Compensation Under 38 U.S.C.A. § 1151

The Veteran argues that he is entitled to compensation under 38 
U.S.C.A. § 1151 for an eye disability.  Specifically, the Veteran 
and his representative contend that the Veteran underwent 
cataract surgery for his right eye at VA and it caused an 
additional eye disability, including loss of vision in the left 
eye.  

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
qualifying additional disability or death in the same manner as 
if such additional disability or death were service- connected.  
For purposes of this section, a disability or death is a 
qualifying additional disability if (1) the disability or death 
was not the result of the veteran's willful misconduct, (2) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
the law administered by the Secretary, and (3) the proximate 
cause of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination, or 
(B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care and has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of 
the Department in furnishing the hospital care, medical or 
surgical treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and that (i) 
VA failed to exercise the degree of care that would be expected 
of a reasonable health care provider or that (ii) VA furnished 
the hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Determinations of whether 
there was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e. given in orally or in 
writing) or implied under the circumstances specified in 38 
C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 
3.361(d)(1).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform the 
particular procedure or provide the treatment, must explain in 
language understandable to the patient or surrogate the nature of 
a proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or side 
effects; reasonable and available alternatives; and anticipated 
results if nothing is done.  The patient or surrogate must be 
given the opportunity to ask questions, to indicate comprehension 
of the information provided, and to grant permission freely 
without coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  The 
patient or surrogate may withhold or revoke his or her consent at 
any time.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented in 
the medical record.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

VA Medical Center East Orange records reveal that the Veteran 
underwent right eye cataract extraction with implantation of 
posterior chamber intraocular lens on May 28, 2008.  The 
operative report noted that the Veteran tolerated the procedure 
well and there were no complications.  

An October 2008 letter from Dr. E.M. notes that he first saw the 
Veteran in October 1992.  Dr. E.M. notes that he saw the Veteran 
in May 1998 and the best corrected visual acuity was right eye 
20/40 and left eye 20/50, due to the presence of a cataract in 
each eye.  In March 2000, the Veteran had cataract extraction 
with IOL implantation performed and the visual acuity of the left 
on was 20/25 in April 2000.  Dr. E.M. noted that in July 2008 
right eye vision was 20/80 due to cataract extraction and left 
eye finger counting only due to central retinal occlusion 
suffered one month earlier.  Examination in September 2008 showed 
best correction vision of the right eye was 20/80.  

A VA treatment record from January 2009 shows the Veteran 
reported he underwent eye surgery for the right eye in May 2008 
and noticed a loss of vision in the left eye immediately after 
surgery or during the surgery.  The record shows the Veteran was 
noted to have developed central retinal vein occlusion (CRVO) in 
the left eye.  Vision in the right eye improved to 20/50 after 
the right eye surgery, but the Veteran felt his vision was better 
for reading before the surgery.  The examiner noted that the 
timing of the CRVO was unfortunate and he was not sure of 
intraoperative events that could possible cause CRVO.  The 
examiner also noted that early age-related macular degeneration 
was responsible for suboptimal vision in the right eye.  

In November 2009, a VA examiner found that the Veteran's best 
corrected distance visual acuity was 20/40 in the right eye, and 
hand motion at 2 feet in the left eye.  Best corrected near 
visual acuity was 20/20 in the right eye and hand motion at 2 
feet in the left eye.  Age-related macular degeneration of the 
right eye was found.  The examiner opined that there is no 
relationship between the right eye surgery and loss of vision in 
the left eye.  These were two separate events.  She noted that 
the loss of vision in the left eye was secondary to a central 
retinal vein occlusion.  

There is no competent opinion of record that contradicts that 
offered by the VA examiner in connection with this claim.

Competent lay evidence is evidence provided by a person who has 
personal knowledge of facts or circumstances and conveys such 
matters that can be observed and described by a layperson. See 
Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Lay evidence is 
acceptable to prove symptomatology over a period of time when 
such symptomatology is within the purview of, or may be readily 
recognized by lay persons.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id.; see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

As the Veteran is competent to report matters which a layperson 
may perceive (such as various symptoms suffered), the Board also 
finds his account of decreased vision is credible when evaluated 
in light of the totality of the record.  Barr v. Nicholson, 21 
Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.")

While the Veteran is competent to describe certain symptoms of 
decreased visual acuity, he is not competent to provide testimony 
regarding the etiology of an disability associated with it.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay 
evidence is competent when a layperson is competent to identify a 
medical condition, when a layperson is reporting a 
contemporaneous medical diagnosis, or when lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional) (citing Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007)).  See also Jandreau, 492 F.3d at n. 
4 (a layperson may be competent to identify a condition where the 
condition is simple, like a broken leg, but not if the condition 
is, for example, a type of cancer).  The etiology of the 
Veteran's eye disability is not a simple identification that a 
layperson is competent to make.  There is no indication that the 
Veteran has the requisite medical training or expertise to opine 
as to the etiology of this disability, which involves complex 
medical concepts.  Given the medical expertise necessary in 
making such an opinion as to etiology of the eye disability and 
the assignment of symptoms to a particular diagnosis, the 
Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
determination.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a finding that VA medical treatment 
actually resulted in any additional eye disability.  As the 
competent evidence does not show that additional disability was 
caused by VA medical treatment, it is unnecessary to address any 
subordinate questions regarding the proximate cause of the 
veteran's disability such as whether there is some instance of 
fault in VA treatment, or an event not reasonably foreseeable 
resulting in the disability. 

After a review of the record, the Board finds a preponderance of 
the evidence to be against the Veteran's 38 U.S.C.A. § 1151 claim 
for an eye disability.  The record does not demonstrate that the 
Veteran's current eye disability was caused by hospital care, 
medical or surgical treatment, or examination furnished by VA.  
There is simply no competent indication in the evidence that the 
Veteran's current eye disability was related to any VA treatment.  
Accordingly, entitlement to compensation under 38 U.S.C.A. § 1151 
for an eye disability is not warranted.

In reaching the foregoing conclusions above the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and 
(3) that the claimant is expected to provide.  38 C.F.R. § 3.159 
(2010).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The VA must notify a claimant of the evidence that is needed to 
reopen the claim as well as the evidence that is needed to 
establish entitlement to the underlying claim. More specifically, 
the RO must provide notice as to what evidence is necessary to 
substantiate the element(s) of service connection that was found 
insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The Veteran was notified of the respective duties of the claimant 
and of VA prior to the adverse decision on appeal.  In a January 
2009 letter the Veteran was correctly advised of the previous 
denial of service connection for his claimed back disorder and 
the bases for the denial, as well as of the requirement that he 
submit new and material evidence showing his current back 
disorder was incurred in or caused by military service, that the 
RO would assist him in obtaining additional information and 
evidence, and of the responsibilities on both his part and VA's 
in developing the claim.  See Kent.  This January 2009 letter 
also informed the Veteran as to what the evidence must show to be 
entitlement to compensation under 38 U.S.C.A. § 1151.  Dingess 
notice was also effectuated by the January 2009 letter.  The 
Board concludes that VA has met its duty to notify the Veteran 
concerning his claim. 

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains the Veteran's service treatment records.  VA 
records and private treatment records are associated with the 
file.  A VA opinion was provided.  Statements of the Veteran and 
his representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of the appeal.  Neither the Veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence not having been received, the appeal to 
reopen a claim for service connection for a back disorder is 
denied.

Compensation under 38 U.S.C.A. § 1151 for an eye disability is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


